1/
                     OFFICE OF THE ATTORNEY       GENERAL   OF TEXAS
                                         AUSTIN
‘RALDc. MINN
ITO”elW
      QllUUL
                                                               ,~




             Honorable Bert Ford
             AdnrtnlOtratOr,   Texas Liquor aontrol Board
             AWAn,     Texas

             Dear Sir:




                            PogGlation                Pee
                         86,000 or less . . . . . . )~U~.g~
                         25,001 to 75,000 . . .   .l

                         75,001 or more . . . . . . m:oo
                         'The annual fee for a paokege aton,
                         outside of olties and towns shall be
                         One Hundred and Twenty-fire ($X36)
EionorabloBert Ford, page 2


          Dollare, exoept ths aunual tee ror
          a pokage store outside 0r an lnoor-
          porsted olty or town and wtthln
                                     _. -~two
          (2) mllsa of the oorporate limits
          ehalL be the same as the roe required
          in said incorporatrdcity or town.
         'The annual fee for a package store
         to sell wine only in cities and towns
         shall be based on populationaocard-
         lng to the last p~eoedingFsdsralCen-
         aus as rolmf8:
            Population                              Fe*
          e,ooo or leaai.. .   .   .   .   .   . # s.00
          e.001 to a,000 . .   .   .   .   .   . 7.80
          S,OOl to 10,000. .   .   .   .   .   . 10.00
         10,000 or more. . .   .   .   .   .   . Ui.30
         *The annual ret9 rar a paokage *tore
         to sell wine only outdid8 or oitiea
         and towus ehall be Fire ($5) Dollars.~
         “It 1s known that there hare been ohangea
    in the 1940 oenaua rigtwa over those 0r 1030
    whioh will a2ieot applloable permit'ieeawith- '
    iu the various olaasl2loationa. All paokage
    store perinltrr
                  expire August 81, 1940, and ara
    aubjeot to renewal on September 1. Wo would
    like to know the date a new redera Csnsus be-
    aomea orriciallyapylloable in determinlngt the
    aosecssd rates for paokage 8ton permits,w
          Thla Dspartaent haa heretorora passed upon the
quoation aa to when the 1940 ~adoral amm    beoomar oon-
trolllug under statutea involving population in Opinion
NO. a-8337. A copy of this opinion is enclosed ror pour
oonrsnlenoe.
          It will be noted that under Submotion (8) ai
Seotion 15, Artlole I of the Teraa Liquor Oontml Aot,
that the annual fes ror a paokage store In oltlea and
towns and the annual fes ror a pWcaage atom to roll wine
only in oitles and town8 shall be based on populationaO-
oordlng to the last preceding ~edsral Census as stated in
said statute.
IionorabloBert Ford, Page 3


          A8 above rmntloned all paokase rtorei psrmitr 8x-
pire August 31, 1940, on6 are subjeot to renewal on Septen-
bar 1.
          In vlaw of the roregolng 8tatute  and the above
mentlor:edoplnfon BTo.O-2337 you are respeottully adrlred
that it la the opinion of thi8 D8partm8nt ii the offlolal
proaounosment of the 1940 oenaus la asde prior to Septem-
b8nr1, 1940, said oenau8 would beoo&8 ofiiolally applloa-
bl8 ln deterslnlng the ass88aed rat4s for paokag4 mtor4
p8rlaltr. On the other hand, It orfloial pronouno8ment or
t&a 1940 Federal Cen8ua la not aado until after  Septmnbrr
1, 1940, then the Federal aensu8 of 1930 would bo applloa-
ble in determlnlng the aclsesredrater for paokage 8tore
pemitm.

            mmdng     that the r0ng0iw   sully   an8w4rs your
inquiry,   ti   are


                                     Tour6 very truly